Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on April 23, 2021 has been entered.
 
	Applicant’s Amendment dated April 23, 2021 has been carefully considered, but is non-persuasive. The specification has been amended to provide proper antecedent basis for each waveform pattern including at least one multiple axial sinusoidal waveform, as recited in claim 13. Claim 24 has been amended to correct the informalities therein. Claim 17 has been amended to overcome the rejection under 35 USC 112, first paragraph. Claim 25 has been amended to overcome the rejection under 35 USC 112, first paragraph pertaining to each flange having at least one opening passing therethrough, but remains rejected with regard to the addition of the slots, as set forth in detail later below. Claim 28 has been amended to overcome the rejection under 35 USC 112, second paragraph. Correction of these matters is noted with appreciation.

	Applicant has argued with regard to the rejection of claim 8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, that “Claim 8 recites “at least one pair of mated disks” with “each disk having a top surface having the waveform pattern facing the other disk of the mated disk pair” (emphasis added). The Final Office Action makes no reference to the surface with the waveform pattern faces the other disk. 
Each disk having the other surface being “substantially flat and in one plane.” 
The result from the claim language is that there are two disks with the following order of surfaces: a flat surface, a waveform surface, a waveform surface, and a flat surface. For the upper disk, the top surface is substantially flat and the bottom surface has a waveform pattern. For the lower disk, the top surface has a waveform pattern and the bottom surface is substantially flat. This matches FIG. 15D, which illustrates a pair of disks with the surfaces with the waveform patterns facing each other and the other surfaces facing away from the other disk.”

Respectfully, these arguments are non-persuasive. Claim 8 is not an original claim, as it was amended during prosecution. As set forth in the Final Rejection, amended claim 8, lines 7-11 recite a waveform pattern on either the top surface or the bottom surface of the disk, the other of the top surface and the bottom surface of the mated disk being substantially flat and in one plane. The application as originally filed only provides support for and is limited to (a) an upper disk having the top surface being substantially flat and in one plane, with the bottom surface having the waveform pattern, and (b) a lower disk having the top surface with the waveform pattern and the bottom surface being substantially flat and in one plane. Note figures 14 and 15D, for example. The claim language of “a waveform pattern on either the top surface or the bottom surface of the disk, the other of the top surface and the bottom surface of the mated disk being substantially flat and in one plane” includes variations not encompassed by (a) and (b). For 

Applicant has argued with regard to the rejection of claim 24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, that “Claim 24 was rejected for reciting “a waveform pattern on either the top surface or the bottom surface of the disk”. The Final Office Action overlooks the next clause that recites “the surface having the waveform pattern facing the other disk such that the facing waveform patterns substantially form a passageway between said disks” (emphasis added). The upper disk would have the waveform pattern on the bottom surface while the lower disk would have the waveform pattern on the top surface so that “the surface having the waveform pattern facing the other disk”. It is unclear what other variation is being thought about that would meet this recitation.”

Respectfully, these arguments are non-persuasive for the reasons set forth above with regard to claim 8.

Applicant has argued with regard to the rejection of claim 25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, that “FIGs. 15B and 15C illustrate waveform disks with flanges. FIG. 15A 

Respectfully, these arguments are non-persuasive. There is no disclosure in the application as originally filed for the top rotor and the bottom rotor each having slots in their peripheral walls into which the flanges are received. Contrary to Applicant’s arguments, it cannot be gleaned from figures 15B and 15C that there are any slots like in figure 7A, as Applicant has alleged. The specification does not include the words “slot”, “slots”, or any equivalents thereof.

Applicant has argued with regard to the rejection of claims 8 and 11-13 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Timson 3,731,800 in view of Guthrie 1,383,937, that Timson teaches a zig-zag configuration, while claim 8 recites “each of said waveform patterns includes waveforms having no angles along any radius extending from a center of said waveform pattern to a peripheral edge of said waveform pattern”, and that in direct contrast, Timson teaches plates 11 and 12 having a zig-zag configuration 30 along their surface, with plates 11 and 12 spaced apart to define a tortuous channel 20 therebetween by virtue of the zig-zag configuration 30 located adjacent the periphery of the plates 11 and 12, and Timson in the alternative teaches that the zig-zag configuration 30 may be replaced by angled baffles 35. Applicant has further argued that both the zig-zag configuration 30 and the baffles 35 are angled, which means they cannot be waveforms having no angles as recited in claim 8. These arguments 
  
These arguments are persuasive. These arguments also overcome the nonstatutory double patenting rejections based on U.S. Patents 10,790,723; 9,605,663; and 9,878,626. However, it is noted that claims 8, 10-15, and 29 are rejected under 35 U.S.C. 112, first and second paragraphs, as set forth in detail later below.

Claim Objections
Claim 28 is objected to because of the following informalities: Appropriate correction is required.
	In claim 28, line 5, “passing” should be changed to -- pass --, in order to improve the grammar.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Non-original claim 8, lines 7-12 recite a waveform pattern on either the top surface or the bottom surface of the disk, the other of the top surface and the bottom surface of the mated disk being substantially flat and in one plane. These limitations were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The application as originally filed only provides support for and is limited to (a) an upper disk having the top surface being substantially flat and in one plane, with the bottom surface having the waveform pattern, and (b) a lower disk having the top surface with the waveform pattern and the bottom surface being substantially flat and in one plane. Note figures 14 and 15D, for example. The claim language of “a waveform pattern on either the top surface or the bottom surface of the disk, the other of the top surface and the bottom surface of the mated disk being substantially flat and in one plane” includes variations not encompassed by (a) and (b). For example, the scope of this amended claim language includes the upper disk having the top surface with the waveform pattern and the bottom surface being substantially flat and in one plane, and the lower disk having the top surface being substantially flat and in one plane and the bottom surface with the 

Amended claim 8, the last three lines recite that “each of said waveform patterns includes waveforms having no angles along any radius extending from a center of said waveform pattern to a peripheral edge of said waveform pattern.” While Applicant points to paragraph [0055] of the specification as providing support for these limitations, paragraph [0055] of the specification only provides support for “In at least one embodiment, the waveforms include no angles along any radius extending from a start of the waveform pattern to the end of the waveform pattern.” Therefore, the underlined limitations were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Non-original claim 24, lines 11-12 recite “a waveform pattern on either the top surface of the bottom surface of the disk”. These limitations were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The application as originally filed only provides support for and is limited to (a) an upper disk having the top surface being 

Non-original claim 25 recites “said top rotor and said bottom rotor each having slots in their peripheral walls into which said flanges are received”. There is no disclosure in the application as originally filed for the top rotor and the bottom rotor each having slots in their peripheral walls into which the flanges are received. Contrary to Applicant’s arguments, it cannot be gleaned from figures 15B and 15C that there are any slots like in figure 7A, as Applicant has alleged. The specification does not include the words “slot”, “slots”, or any equivalents thereof. These limitations were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 

New claim 29, line 4 recites that “the flange openings are parallel to the opening at the axial center of said disk”. There is no disclosure in the application as originally filed for the flange openings of flanges 2629G being parallel to the opening at the axial center of the disk 260E. These limitations were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

New claim 29, lines 5-9 recite “the waveform pattern having at least four levels of waveforms with each waveform being intersected twice by a diameter taken along said surface with the waveform pattern, each waveform in at least three outer levels of waveforms having a varying diameter along said waveform, at least a portion of said waveforms having a varied thickness along said waveform.” There is no disclosure in the application as originally filed for the underlined limitations. Additionally, “at least four levels” and “at least three outer levels” includes ranges not encompassed by the original disclosure, such as for example, ten levels, twenty levels, or even an infinite number of levels. These limitations were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-15, and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 8, the last three lines recite that “each of said waveform patterns includes waveforms having no angles along any radius extending from a center of said waveform pattern to a peripheral edge of said waveform pattern.” This is inaccurate, as any of the waveform patterns include waveforms having angles along any radius extending from a center of the waveform pattern to a peripheral edge of the waveform pattern, for example a ninety degree angle, as shown in figures 15A-15D, for example, of the present application. 
Amended claim 12, lines 3-4 recite that the pressure zones alternate “along said radius of said disks”. This is inaccurate and should be changed to -- along said respective radii of said respective disks. --.
Claim 28, lines 2-5 recite “each opening in said top rotor is aligned with one opening in said bottom rotor, the aligned openings are further aligned with one flange opening on each of said disks and said bolts passing through the aligned rotor and flange openings.” This is inaccurate and should be changed to -- each respective opening in said top rotor is aligned with each respective opening in said bottom rotor, the respective aligned openings are each further aligned with one respective flange opening on each of said disks and said respective bolts pass through the respective aligned rotor and flange openings. --

Allowable Subject Matter
Claims 17-23 are allowed.

The following is a statement of reasons for the indication of allowable subject matter in claim 17: 
Applicant’s arguments dated September 16, 2020 that claim 17 is patentable over the art relied upon in the Office Action of April 16, 2020 based on the recited combination of the elements including the recited flanges and impellers (Applicant’s Remarks dated September 16, 2020, page 11, the last paragraph) have been carefully considered and are persuasive.

Any indication of allowable subject matter with regard to claims 8, 10-15, and 24-29 is reserved until the rejections under 35 USC 112, first and/or second paragraphs are overcome.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Christopher Verdier/Primary Examiner, Art Unit 3745